DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Each claim begins with a capital letter and ends with a period. See MPEP 608.01(m).  Therefore, the first words of steps a-f should be lowercase.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 11-12, & 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 7; In the first section of the claim, following the preamble, a fastener, a bracket, and arms are limitations recited to compose the mount system. In the method steps a.-f. these components are recited again as new limitations, it is unclear if those components (b. “a bracket”, c. “a fastener”, & d. “bracket arm”) are the same ones referenced above in the first section of the claim. This renders the claim indefinite.  
For claim 7; The claim recites the limitation "the decorative material" in e.  There is insufficient antecedent basis for this limitation in the claim. The examiner will interpret the limitation to be the air plant.
For claims 11 & 12; The terms “large and heavy” in the claims are relative terms which render the claims indefinite. The terms “large and heavy” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This renders the size/weight of the plant indefinite.
For claim 15; As it depends from claim 7, the claim already recites a bracket, a fastener, and decorative material. It is unclear whether these limitations are the same as those previously recited or if they are intended to be different parts. This renders the claim indefinite. The examiner will interpret the claim wherein those limitations are further limiting the same aspect from the previous recitation.
For claim 16; As it depends from claim 15, the claim already recites a system complex and a surface. It is unclear whether these limitations are the same as those previously recited or if they are intended to be different parts. This renders the claim indefinite. The examiner will interpret the claim wherein those limitations are further limiting the same aspect from the previous recitation.
Claims 8-10, 13-14, & 17-20 are rejected due to their dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7, 15-16, 18, & 20 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by NPL which will be deemed DIY Air Plants (http://idlehandsawake.com/diy-mounted-air-plants/).
For claim 7; DIY Air Plant discloses a method of implementing a bracket mount system kit comprising 
a fastener (Small Brass Nails) and 
a bracket having a plurality of arms (16-gauge brass wire), a center with an opening (Step Two, the circle bent into the middle of the wire), and a joint (Step Three, where the cage meets the securing portions); 
the method steps comprising 
a. Selecting a mount position (Step Three); 
b. Holding a bracket to a surface (Step Three); 
c. Implementing a fastener to attach the bracket to the surface (Steps Four-Five), 
d. Positioning bracket arms (Step Three) to accommodate decorative material (the Air Plant); 
e. Inserting the decorative material (Steps Two-Three); and 
f. Adjusting the bracket arm position (Steps Two-Six).
For claim 15; DIY Air Plant discloses all limitations as stated above.
DIY Air Plant further discloses whereby a system complex is formed comprising a bracket, a fastener, and decorative material (What You Need).
For claim 16; DIY Air Plant discloses all limitations as stated above.
DIY Air Plant further discloses arranging a plurality of system complexes on a surface to create a design or pattern (Figures under Step Six).
For claim 18; DIY Air Plant discloses all limitations as stated above.
DIY Air Plant further discloses wherein the surface is a wall (Step Six).
For claim 20; DIY Air Plant discloses all limitations as stated above.
DIY Air Plant further discloses wherein the surface is a wall (Step Six).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over DIY Air Plant as applied to claim 7 above, and further in view of Gilbney (US 6971204 B1).
For claim 8; DIY Air Plant teaches all limitations as stated above.
DIY Air Plant does not explicitly teach the wire being positioned at a specific angle relative to the surface, only a general guide to hanging.
However, Gilbney does disclose a device whereby the bracket arms are positioned perpendicularly from the surface (fig. 1 (12)).
The only distinction between the prior art and the claimed invention is that the prior art does not explicitly teach the wire being positioned at a specific angle relative to the surface. The examiner asserts that one of ordinary skill would have the information to utilize the known technique of having the arms perpendicular to the surface from Gibney to better support the air plants discussed in DIY Air Plant. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the known technique from Gibney to improve the similar device from DIY Air Plant in the same way. See MPEP 2143 (C).
For claim 9; DIY Air Plant teaches all limitations as stated above.
DIY Air Plant does not explicitly teach the wire being positioned at a specific angle relative to the surface.
However, Gilbney does disclose whereby the bracket arms are positioned diagonally from the surface (fig. 4 (12)).
The only distinction between the prior art and the claimed invention is that the prior art does not explicitly teach the wire being positioned at a specific angle relative to the surface. The examiner asserts that one of ordinary skill would have the information to use the known technique of having the arms diagonal to the surface from Gibney to better support the air plants discussed in DIY Air Plant. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the known technique from Gibney to improve the similar device from DIY Air Plant in the same way. See MPEP 2143 (C).
For claim 10; The combination of DIY Air Plant and Gilbney teaches all limitations as stated above. DIY Air Plant further discloses inserting decorative material between the arms and against the bracket center (Steps Two-Three).
For claim 11; The combination of DIY Air Plant and Gilbney teaches all limitations as stated above. DIY Air Plant further discloses folding or crossing the arms over one another (Steps Two-Three).
For claim 12; The combination of DIY Air Plant and Gilbney teaches all limitations as stated above. DIY Air Plant further discloses twisting the arms (Steps Two-Three).
For claim 13; The combination of DIY Air Plant and Gilbney teaches all limitations as stated above. DIY Air Plant further discloses whereby the arms accommodate a budding epiphyte (Figures under Step Six).
For claim 14; The combination of DIY Air Plant and Gilbney teaches all limitations as stated above. 
DIY Air Plant does not disclose a specific bending point.
However, Gilbney does disclose whereby the bracket arms are positioned by bending each arm at a notch or a nodule (24).
The only distinction between the prior art and the claimed invention is that the prior art does not teach a notch or nodule. The examiner asserts that one of ordinary skill would have the information to introduce the element of a bend point taught by Gilbney to the similar mounting apparatus taught by DIY Air Plant in order to preserve the apparatus from fatigue. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art element from Gilbney to the similar device from DIY Air Plant in order to yield the predictable result. See MPEP 2143 I. (A).
Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over DIY Air Plant as applied to claim 7 above, and further in view of NPL which will be deemed Garden Design (https://www.gardendesign.com/plants/air.html).
For claim 17; DIY Air Plant teaches all limitations as stated above.
DIY Air Plant does not teach the surface being a tree.
However, Garden design does teach mounting an air plant to the surface of a tree (1. Mounting).
The only distinction between the prior art and the claimed invention is that the prior art is the prior art does not disclose the surface being a tree. However, Garden Design does teach a similar method of hanging an air plant on to a tree, the examiner asserts that one of ordinary skill would have the information to improve the similar device from DIY air plant in the same way by allowing the air plant root onto the tree. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the known technique as taught by garden design to improve the similar device from DIY Air Plant in the same way. See MPEP 2143 I. (C).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over DIY Air Plant as applied to claim 16 above, and further in view of Garden Design.
For claim 17; DIY Air Plant teaches all limitations as stated above.
DIY Air Plant does not teach the surface being a tree.
However, Garden design does teach mounting an air plant to the surface of a tree (1. Mounting).
The only distinction between the prior art and the claimed invention is that the prior art is the prior art does not disclose the surface the arrangement is located being a tree. However, Garden Design does teach a similar method of hanging an air plant on to a tree, the examiner asserts that one of ordinary skill would have the information to improve the similar device from DIY air plant in the same way by allowing the air plants root onto the tree. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the known technique as taught by garden design to improve the similar device from DIY Air Plant in the same way. See MPEP 2143 I. (C).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE P MACCRATE whose telephone number is (571)272-5215. The examiner can normally be reached M-Th: 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE PAIGE MACCRATE/Examiner, Art Unit 3642                                                                                                                                                                                                        
/Christopher D Hutchens/Primary Examiner, Art Unit 3647